{¶ 93} I concur in the lead opinion as it disposes of the first ten assignments of error and in judgment of affirmance.
 {¶ 94} I do not agree with the lead opinion's conclusion — in disposing of the eleventh assignment — that the State was not required to prove that Gillingham knew that the images were of real minors. I agree with the dissent that R.C. 2907.321(A)(1-6) requires just that.
 {¶ 95} However, I believe the evidence permits an inference that Gillingham possessed the requisite knowledge.